Exhibit 10.33

 

FORM OF STOCK OPTION AGREEMENT

 

THIS AGREEMENT, dated as of                            , 200   (the “Grant
Date”) is made by and between Visant Holding Corp. (formerly known as Jostens
Holding Corp.), a Delaware corporation (hereinafter referred to as the
“Company”), and the individual whose name is set forth on the signature
page hereof, who is an employee of the Company or a Subsidiary or Affiliate of
the Company, hereinafter referred to as the “Optionee”.  Any capitalized terms
herein not otherwise defined in Article I shall have the meaning set forth in
the Plan (as hereinafter defined).

 

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and best interest of the Company and its shareholders
to grant the Option provided for herein to the Optionee as an incentive for
increased efforts during his term of office with the Company or its Subsidiaries
or Affiliates, and has advised the Company thereof and instructed the
undersigned officers to issue said Option;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

 

Section 1.1.                                   Cause

 

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement between the Optionee and the Company or any of its Subsidiaries or
Affiliates (the “Employment Agreement”), or, if there is no such Employment
Agreement, “Cause” shall mean (i) the Optionee’s willful and continued failure
to perform his or her material duties with respect to the Company or it
subsidiaries which continues beyond ten (10) days after a written demand for
substantial performance is delivered to the Optionee by the Company (the “Cure
Period”), (ii) the willful or intentional engaging by the Optionee in conduct
that causes material and demonstrable injury, monetarily or otherwise, to the
Company, the Investors or their respective Affiliates, (iii) the commission by
the Optionee of a crime constituting (A) a felony under the laws of the United
States or any state thereof or (B) a misdemeanor involving moral turpitude, or
(iv) a material breach of by the Optionee of this Agreement or other agreements,
including, without limitation, engaging in any action in breach of restrictive
covenants, herein or therein, that continues beyond the Cure Period (to the
extent that, in the Board’s reasonable judgment, such breach can be cured).

 

--------------------------------------------------------------------------------


 

Section 1.2.                                   - Change in Control

 

“Change in Control” means (i) the sale (in one transaction or a series of
transactions) of all or substantially all of the assets of the Company to an
Unaffiliated Person; (ii) a sale (in one transaction or a series of
transactions) resulting in more than 50% of the voting stock of the Company
being held by an Unaffiliated Person; (iii) a merger, consolidation,
recapitalization or reorganization of the Company with or into an Unaffiliated
Person; if and only if any such event listed in clauses (i) through (iii) above
results in the inability of the Investors, or any member or members of the
Investors, to designate or elect a majority of the Board (or the board of
directors of the resulting entity or its parent company).  For purposes of this
definition, the term “Unaffiliated Person” means any Person or Group who is not
(x) an Investor or any member of the Investors, (y) an Affiliate of any Investor
or any member of any Investor, or (z) an entity in which any Investor, or any
member of any Investor holds, directly or indirectly, a majority of the economic
interests in such entity.

 

Section 1.3.                                   - Committee

 

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

 

Section 1.4.                                   – EBITDA

 

“EBITDA” for any period shall mean the consolidated net income of Visant
Corporation (formerly known as Jostens IH Corp.), a Delaware corporation and
wholly owned Subsidiary of the Company, for such period, adjusted, as
applicable, by the following items (without duplication, to the extent deducted
or added in calculating consolidated net income):

 

(a)          provision for income taxes (or income tax benefit),

 

(b)         net interest expense (including the cost of any surety bonds and net
of any net gain or loss resulting from hedging obligations),

 

(c)          depreciation and amortization expense,

 

(d)         expenses or charges related to any equity or debt offering,
recapitalization, acquisition, or disposition,

 

(e)          restructuring charges, including any one-time costs related to the
closure and/or consolidation of facilities,

 

(f)            other non-cash and/or one-time charges (or credits), excluding
any such charge or credit that represents an accrual or reserve (or reversal of
an accrual or reserve) for a cash expenditure for a future period,

 

(g)         expenses related to management, monitoring, consulting and advisory
fees and related expenses paid to either Fusion and its Affiliates or the DLJMB
Funds, and

 

2

--------------------------------------------------------------------------------


 

(h)         an adjustment to record inventory of Von Hoffmann Holdings Inc., a
Delaware corporation and wholly owned Subsidiary of the Company, on the last-in,
first-out method.

 

The Board of Directors may adjust the calculation of EBITDA above to reflect
acquisitions, divestitures, unexpected large capital expenditures or other
unanticipated occurrences or conditions which they in good faith determine
require adjustment of EBITDA in order to be consistent with the financial case
used to establish the performance targets.

 

Section 1.5.                                   - Fiscal Year

 

“Fiscal Year” shall mean each fiscal year of the Company.

 

Section 1.6.                                   – Good Reason

 

“Good Reason” shall mean “Good Reason” as such term is defined in the Employment
Agreement, or if there is no such Employment Agreement, “Good Reason” shall mean
(i) a reduction in the Optionee’s base salary or annual incentive compensation
(other than a general reduction in base salary that affects all members of
senior management in substantially the same proportions, provided that the
Optionee’s base salary is not reduced by more than 10%); (ii) a substantial
reduction in the Optionee’s duties and responsibilities; or (iii) a transfer of
the Optionee’s primary workplace by more than fifty miles from the current
workplace, and provided, further, that “Good Reason” shall cease to exist for
any such event on the 60th day following the later of its occurrence or the
Optionee’s knowledge thereof, unless the Optionee has given the Company written
notice thereof prior to such date.

 

Section 1.7.                                   - Investors

 

“Investors” means Fusion Acquisition LLC, a Delaware limited liability company
(“Fusion”), and DLJ Merchant Banking Partners III, L.P., DLJ Offshore Partners
III-1, C.V., DLJ Offshore Partners III-2, C.V., DLJ Offshore Partners III, C.V.,
DLJ MB Partners III GmbH & Co. KG, Millennium Partners II, L.P. and MBP III Plan
Investors, L.P (collectively, the “DLJMB Funds”).

 

Section 1.8.                                   - Management Stockholder’s
Agreement

 

“Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement dated as of                            , 2005 between
the Optionee and the Company.

 

Section 1.9.                                   - Option

 

“Option” shall mean the aggregate of the Time Option and the Performance Option
granted under Section 2.1 of this Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 1.10.                             - Permanent Disability

 

“Permanent Disability” shall mean “Disability” as such term is defined in the
Employment Agreement, or if there is no such Employment Agreement, “Permanent
Disability” shall mean the Optionee becoming physically or mentally
incapacitated and is therefore unable for a period of six (6) consecutive months
or for an aggregate of nine (9) months in any eighteen (18) consecutive month
period to perform substantially all of the material elements of the Optionee’s
duties with the Company or any Subsidiary or Affiliate thereof.  Any question as
to the existence of the Permanent Disability of the Optionee as to which the
Optionee and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Optionee and the
Company.  If the Optionee and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing. 
The determination of Permanent Disability made in writing to the Company and the
Optionee shall be final and conclusive for all purposes of this Agreement (such
inability is hereinafter referred to as “Permanent Disability” or being
“Permanently Disabled”).

 

Section 1.11.                             - Performance Option

 

“Performance Option” shall mean the right and option to purchase, on the terms
and conditions set forth herein, all or any part of an aggregate of the number
of shares of Common Stock set forth on the signature page hereof opposite the
term Performance Option.

 

Section 1.12.                             - Plan

 

“Plan” shall mean the Amended and Restated 2004 Stock Option Plan for Key
Employees of Visant Holding Corp. and Its Subsidiaries, as amended and in effect
from time to time.

 

Section 1.13.                             - Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

Section 1.14.                             - Time Option

 

“Time Option” shall mean the right and option to purchase, on the terms and
conditions set forth herein, all or any part of an aggregate of the number of
shares of Common Stock set forth on the signature page hereof opposite the term
Time Option.

 

ARTICLE II

GRANT OF OPTIONS

 

Section 2.1.                                   - Grant of Options

 

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee (i) a Time Option to purchase any part or all
of an aggregate

 

4

--------------------------------------------------------------------------------


 

of the number of shares set forth on the signature page hereof of its Common
Stock upon the terms and conditions set forth in this Agreement and (ii) a
Performance Option to purchase any part or all of an aggregate of the number of
shares set forth on the signature page hereof of its Common Stock upon the terms
and conditions set forth in this Agreement.  The Option shall consist of a Time
Option and a Performance Option.

 

Section 2.2.                                   - Exercise Price

 

Subject to Section 2.4, the exercise price of the shares of Common Stock covered
by the Option shall be $            per share (the “Base Price”) without
commission or other charge (which is the Fair Market Value per share of the
Common Stock on the Grant Date).

 

Section 2.3.                                   - No Guarantee of Employment

 

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Optionee’s
employment agreement with the Company or offer letter provided by the Company to
the Optionee.

 

Section 2.4.                                   - Adjustments to Option

 

Subject to Sections 8 and 9 of the Plan, in the event that the outstanding
shares of the stock subject to the Option, are, from time to time, changed into
or exchanged for a different number or kind of shares of the Company or other
securities by reason of a merger, consolidation, recapitalization,
reclassification, stock split, spin-off, stock dividend, combination of shares,
or other corporate event, the Committee shall make, as appropriate and
equitable, an adjustment in the number and kind of shares and/or the amount of
consideration as to which or for which, as the case may be, such Option, or
portions thereof then unexercised, shall be exercisable, and the Committee may,
as it deems in good faith appropriate and equitable, pay to the Optionee an
amount in respect of the shares of Common Stock subject to the Option, with such
conditions or limitations as the Committee may deem in good faith to be
reasonable and necessary to preserve the economic value of the Option.  Any such
adjustment made by the Committee shall be final and binding upon the Optionee,
the Company and all other interested persons.

 

ARTICLE III

PERIOD OF EXERCISABILITY

 

Section 3.1.                                   - Commencement of Exercisability

 


(A)                                  OPTION VESTING SCHEDULES.  SO LONG AS THE
OPTIONEE CONTINUES TO BE EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES, THE OPTION SHALL BECOME EXERCISABLE PURSUANT TO THE FOLLOWING
SCHEDULES:

 

5

--------------------------------------------------------------------------------


 

(I)                                     TIME OPTION.  THE TIME OPTION SHALL
BECOME VESTED AND EXERCISABLE WITH RESPECT TO 100% OF THE SHARES SUBJECT TO THE
TIME OPTION PURSUANT TO THE FOLLOWING SCHEDULE:

 

Date Scheduled Vesting
Time Option becomes
Vested and Exercisable

 

Cumulative Percentage of
Scheduled Vesting Time Option that
is Vested and Exercisable

Last Day of Fiscal Year 200

 

25%

Last Day of Fiscal Year 200

 

50%

Last Day of Fiscal Year 200

 

75%

Last Day of Fiscal Year 200

 

90%

Last Day of Fiscal Year 200

 

100%

 

(II)                                  PERFORMANCE OPTION.

 

(A)                                                      THE PERFORMANCE OPTION
SHALL BECOME VESTED AND EXERCISABLE AS TO 100% OF THE SHARES SUBJECT TO SUCH
OPTION ON ____________ __ , 20__ PROVIDED, HOWEVER, THAT THE VESTING AND
EXERCISABILITY OF THE PERFORMANCE OPTION WILL BE ACCELERATED PURSUANT TO THE
FOLLOWING SCHEDULE, IF AND ONLY TO THE EXTENT THAT THE COMPANY ACHIEVES THE
APPLICABLE ANNUAL PERFORMANCE TARGETS FOR EACH OF THE COMPANY’S FISCAL YEARS
______ THROUGH _____ SET FORTH IN THE SCHEDULE ATTACHED HERETO AS SCHEDULE A IN
RESPECT OF WHICH THE APPLICABLE PERCENTAGE OF THE PERFORMANCE OPTION MAY BECOME
VESTED AND EXERCISABLE (EACH, AN “ANNUAL PERFORMANCE TARGET”):

 

Date Performance Option
becomes Vested and Exercisable

 

Cumulative Percentage of
Performance Option that
is Vested and Exercisable

Last Day of Fiscal Year 200

 

25%

Last Day of Fiscal Year 200

 

50%

Last Day of Fiscal Year 200

 

75%

Last Day of Fiscal Year 200

 

90%

Last Day of Fiscal Year 200

 

100%

 

IN THE EVENT THAT AN ANNUAL PERFORMANCE TARGET IS NOT ACHIEVED IN A PARTICULAR
FISCAL YEAR (ANY SUCH YEAR, A “MISSED YEAR”), IF AND ONLY TO THE EXTENT THAT
PERFORMANCE OF THE COMPANY IN ANY SUBSEQUENT FISCAL YEAR SATISFIES THE
CUMULATIVE PERFORMANCE TARGETS (AS SET FORTH IN SCHEDULE A) APPLICABLE TO ANY
SUCH SUBSEQUENT FISCAL YEAR, THEN THE APPLICABLE PERCENTAGE OF THE PERFORMANCE
OPTION THAT WAS SCHEDULED TO BECOME VESTED AND EXERCISABLE IN RESPECT OF SUCH
MISSED YEAR SHALL BECOME VESTED AND EXERCISABLE AS OF THE END OF THE FISCAL YEAR
IN RESPECT OF WHICH THE CUMULATIVE PERFORMANCE TARGETS ARE ACHIEVED.

 

(B)                                                        IN THE EVENT THAT THE
OPTIONEE’S EMPLOYMENT WITH THE COMPANY TERMINATES FOR ANY REASON (OTHER THAN FOR
CAUSE BY THE COMPANY) AFTER THE END OF A PARTICULAR FISCAL YEAR BUT BEFORE THE
DETERMINATION DATE (AS DEFINED BELOW) IN RESPECT OF SUCH

 

6

--------------------------------------------------------------------------------


 

YEAR, IF THE ANNUAL PERFORMANCE TARGETS APPLICABLE TO SUCH FISCAL YEAR ARE
DETERMINED TO HAVE BEEN ACHIEVED UPON THE DETERMINATION DATE, THEN THE
PERCENTAGE OF THE PERFORMANCE OPTION THAT WOULD OTHERWISE BE VESTED AND
EXERCISABLE IN RESPECT OF SUCH PRIOR FISCAL YEAR IN ACCORDANCE WITH THE
SCHEDULE SET FORTH IN SECTION 3.1(A)(II)(A) ABOVE SHALL BE DEEMED TO HAVE BEEN
VESTED AND EXERCISABLE IMMEDIATELY PRIOR TO THE DATE OF TERMINATION OF THE
OPTIONEE’S EMPLOYMENT WITH THE COMPANY.

 


(B)                                 EFFECT OF CHANGE IN CONTROL ON OPTION
VESTING SCHEDULES.


 

(I)                                     NOTWITHSTANDING THE PROVISIONS OF
SECTION 3.1(A)(I), ANY UNVESTED PORTION OF THE TIME OPTION SHALL BECOME
IMMEDIATELY EXERCISABLE AS TO 100% OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH
OPTION IMMEDIATELY PRIOR TO A CHANGE IN CONTROL (BUT ONLY TO THE EXTENT SUCH
OPTION HAS NOT OTHERWISE TERMINATED OR BECOME EXERCISABLE).

 

(II)                                  NOTWITHSTANDING THE PROVISIONS OF
SECTION 3.1(A)(II), ANY UNVESTED PORTION OF THE PERFORMANCE OPTION SHALL BECOME
IMMEDIATELY EXERCISABLE AS TO 100% OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH
OPTION IMMEDIATELY PRIOR TO A CHANGE IN CONTROL (BUT ONLY TO THE EXTENT SUCH
OPTION HAS NOT OTHERWISE TERMINATED OR BECOME EXERCISABLE), IF EITHER (X) THE
APPLICABLE ANNUAL PERFORMANCE TARGETS HAVE BEEN ACHIEVED FOR EACH OF THE FISCAL
YEARS OCCURRING PRIOR TO THE FISCAL YEAR IN WHICH THE CHANGE IN CONTROL OCCURS
(EITHER AT SUCH TIME(S) AS DETERMINED PURSUANT TO SECTION 3.1(A)(II) ABOVE OR ON
A “CATCH-UP” BASIS OR (Y) AS A RESULT OF THE CHANGE IN CONTROL, (A) FUSION OR
ITS AFFILIATES ACHIEVES A GROSS INTERNAL RATE OF RETURN ON ITS EQUITY INVESTMENT
IN THE COMPANY OF NOT LESS THAN 25% (ON A FULLY DILUTED BASIS, ASSUMING THE
INCLUSION OF ALL SHARES OF COMMON STOCK UNDERLYING ALL PERFORMANCE OPTIONS), AS
DETERMINED IN GOOD FAITH BY KOHLBERG KRAVIS ROBERTS & CO. L.P. (“KKR”) OR ITS
AFFILIATES, AS APPLICABLE, AND CONSISTENT WITH THE PAST PRACTICE OF KKR OR ITS
AFFILIATES, AS APPLICABLE, AND (B) FUSION OR ITS AFFILIATES EARNS AT LEAST 3.0
TIMES THE BASE PRICE FOR EACH SHARE OF COMMON STOCK HELD BY IT IMMEDIATELY PRIOR
TO THE CHANGE IN CONTROL (AS DETERMINED IN GOOD FAITH BY KKR OR ITS AFFILIATES,
AS APPLICABLE, AND CONSISTENT WITH THE PAST PRACTICE OF KKR OR ITS AFFILIATES,
AS APPLICABLE).   IN CONNECTION WITH THE DETERMINATION UNDER
SECTION 3.1(B)(II)(X), ABOVE, IF A CHANGE IN CONTROL OCCURS DURING A FISCAL
YEAR, THE BOARD SHALL DETERMINE IN GOOD FAITH WHAT PERCENTAGE OF THE PERFORMANCE
OPTION WILL BECOME VESTED AND EXERCISABLE IN CONNECTION WITH THE CHANGE IN
CONTROL BASED UPON QUARTERLY PERFORMANCE TARGETS MEASURING EBITDA OVER THE
TRAILING TWELVE MONTH PERIOD.  FURTHER, IN CONNECTION WITH THE DETERMINATION
UNDER SECTION 3.1(B)(II)(Y), ABOVE, IN THE EVENT THAT FUSION OR ITS AFFILIATES
DISPOSES OF ALL COMMON STOCK HELD (DIRECTLY OR INDIRECTLY) BY IT PRIOR TO THE
OCCURRENCE OF A CHANGE IN CONTROL, ALL REFERENCES TO “FUSION” OR “KKR” SET FORTH
IN CLAUSE (Y) ABOVE SHALL INSTEAD REFER TO THE DLJMB FUNDS.

 


(C)                                  DETERMINATION DATE.  THE DETERMINATION OF
WHETHER AND TO WHAT EXTENT ANY ANNUAL PERFORMANCE TARGET(S) AND/OR CUMULATIVE
PERFORMANCE TARGET(S) IS/ARE ACHIEVED SHALL BE MADE BY THE BOARD (OR A
DESIGNATED COMMITTEE THEREOF) AT SUCH TIME AS THE FINANCIAL STATEMENTS IN
RESPECT OF THE APPLICABLE FISCAL YEAR ARE COMPLETED (THE DATE ON WHICH SUCH
DETERMINATION IS MADE, THE “DETERMINATION DATE”).


 


(D)                                 EFFECT OF TERMINATION OF EMPLOYMENT ON
OPTION VESTING SCHEDULE.  NOTWITHSTANDING THE FOREGOING, NO OPTION SHALL BECOME
EXERCISABLE AS TO ANY ADDITIONAL SHARES OF COMMON STOCK (WHICH DOES NOT
OTHERWISE BECOME EXERCISABLE IN ACCORDANCE WITH SECTION 3.1(A)

 

7

--------------------------------------------------------------------------------


 


OR (B) ABOVE) FOLLOWING THE TERMINATION OF EMPLOYMENT OF THE OPTIONEE FOR ANY
REASON AND ANY OPTION, WHICH IS UNEXERCISABLE AS OF THE OPTIONEE’S TERMINATION
OF EMPLOYMENT, SHALL BE IMMEDIATELY CANCELLED WITHOUT PAYMENT THEREFOR.


 

Section 3.2.                                   – Expiration of Option

 

Except as otherwise provided in Section 5 or 6 of the Management Stockholder’s
Agreement, the Optionee may not exercise the Option to any extent after the
first to occur of the following events:

 


(A)                                  THE TENTH ANNIVERSARY OF THE GRANT DATE;


 


(B)                                 THE FIRST ANNIVERSARY OF THE DATE OF THE
OPTIONEE’S TERMINATION OF EMPLOYMENT, IF THE OPTIONEE’S EMPLOYMENT IS TERMINATED
BY REASON OF DEATH OR PERMANENT DISABILITY;


 


(C)                                  IMMEDIATELY UPON THE DATE OF THE OPTIONEE’S
TERMINATION OF EMPLOYMENT BY THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES FOR
CAUSE;


 


(D)                                 NINETY (90) DAYS AFTER THE DATE OF AN
OPTIONEE’S TERMINATION OF EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES WITHOUT CAUSE (FOR ANY REASON OTHER THAN AS SET FORTH IN
SECTION 3.2(B));


 


(E)                                  NINETY (90) DAYS AFTER THE DATE OF AN
OPTIONEE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES BY THE OPTIONEE WITH GOOD REASON;


 


(F)                                    IMMEDIATELY UPON THE DATE OF AN
OPTIONEE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES BY THE OPTIONEE WITHOUT GOOD REASON;


 


(G)                                 THE DATE THE OPTION IS TERMINATED PURSUANT
TO SECTION 5 OR 6 OF THE MANAGEMENT STOCKHOLDER’S AGREEMENT; OR


 


(H)                                 AT THE DISCRETION OF THE COMPANY, IF THE
COMMITTEE SO DETERMINES PURSUANT TO SECTION 9 OF THE PLAN, THE EFFECTIVE DATE OF
EITHER THE MERGER OR CONSOLIDATION OF THE COMPANY INTO ANOTHER PERSON, OR THE
EXCHANGE OR ACQUISITION BY ANOTHER PERSON OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS OR 80% OR MORE OF ITS THEN OUTSTANDING VOTING STOCK, OR THE
RECAPITALIZATION, RECLASSIFICATION, LIQUIDATION, DISSOLUTION OR OTHER CORPORATE
EVENT OF THE COMPANY AFTER (X) TEN (10) DAYS PRIOR WRITTEN NOTICE TO THE
OPTIONEE THAT THE COMPANY INTENDS TO EXERCISE SUCH DISCRETION AND AN OPPORTUNITY
FOR THE OPTIONEE TO EXERCISE HIS OPTIONS (WHETHER OR NOT THEN OTHERWISE VESTED
AND EXERCISABLE), (Y) PAYMENT TO THE OPTIONEE IN RESPECT OF THE TERMINATION OF
HIS OPTIONS, OR (Z) AN OPPORTUNITY FOR THE EXECUTIVE TO CONVERT HIS OPTIONS INTO
NEW OPTIONS TO PURCHASE VOTING SECURITIES OF THE SURVIVING OR PARENT ENTITY, IN
CONNECTION WITH SUCH TRANSACTION.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV

EXERCISE OF OPTION

 

Section 4.1.                                   – Person Eligible to Exercise

 

Except as otherwise provided in the Management Stockholder’s Agreement, during
the lifetime of the Optionee, only he may exercise an Option or any portion
thereof.  After the death of the Optionee, any exercisable portion of an Option
may, prior to the time when an Option becomes unexercisable under Section 3.2,
be exercised by his personal representative or by any person empowered to do so
under the Optionee’s will or under the then applicable laws of descent and
distribution.

 

Section 4.2.                                   – Partial Exercise

 

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

 

Section 4.3.                                   – Manner of Exercise

 

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:

 


(A)                                  NOTICE IN WRITING SIGNED BY THE OPTIONEE OR
THE OTHER PERSON THEN ENTITLED TO EXERCISE THE OPTION OR PORTION THEREOF,
STATING THAT THE OPTION OR PORTION THEREOF IS THEREBY EXERCISED, SUCH NOTICE
COMPLYING WITH ALL APPLICABLE RULES ESTABLISHED BY THE COMMITTEE;


 


(B)                                 FULL PAYMENT (IN CASH OR BY CHECK OR BY A
COMBINATION THEREOF) FOR THE SHARES WITH RESPECT TO WHICH SUCH OPTION OR PORTION
THEREOF IS EXERCISED;


 


(C)                                  A BONA FIDE WRITTEN REPRESENTATION AND
AGREEMENT, IN A FORM SATISFACTORY TO THE COMMITTEE, SIGNED BY THE OPTIONEE OR
OTHER PERSON THEN ENTITLED TO EXERCISE SUCH OPTION OR PORTION THEREOF, STATING
THAT THE SHARES OF COMMON STOCK ARE BEING ACQUIRED FOR HIS OWN ACCOUNT, FOR
INVESTMENT AND WITHOUT ANY PRESENT INTENTION OF DISTRIBUTING OR RESELLING SAID
SHARES OR ANY OF THEM EXCEPT AS MAY BE PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND THEN APPLICABLE RULES AND REGULATIONS
THEREUNDER, AND THAT THE OPTIONEE OR OTHER PERSON THEN ENTITLED TO EXERCISE SUCH
OPTION OR PORTION THEREOF WILL INDEMNIFY THE COMPANY AGAINST AND HOLD IT FREE
AND HARMLESS FROM ANY LOSS, DAMAGE, EXPENSE OR LIABILITY RESULTING TO THE
COMPANY IF ANY SALE OR DISTRIBUTION OF THE SHARES BY SUCH PERSON IS CONTRARY TO
THE REPRESENTATION AND AGREEMENT REFERRED TO ABOVE; PROVIDED, HOWEVER, THAT THE
COMMITTEE MAY, IN ITS REASONABLE DISCRETION, TAKE WHATEVER ADDITIONAL ACTIONS IT
DEEMS REASONABLY NECESSARY TO ENSURE THE OBSERVANCE AND PERFORMANCE OF SUCH
REPRESENTATION AND AGREEMENT AND TO EFFECT COMPLIANCE WITH THE ACT AND ANY OTHER
FEDERAL OR STATE SECURITIES LAWS OR REGULATIONS;

 

9

--------------------------------------------------------------------------------


 


(D)                                 FULL PAYMENT TO THE COMPANY OF ALL AMOUNTS
WHICH, UNDER FEDERAL, STATE OR LOCAL LAW, IT IS REQUIRED TO WITHHOLD UPON
EXERCISE OF THE OPTION; AND


 


(E)                                  IN THE EVENT THE OPTION OR PORTION THEREOF
SHALL BE EXERCISED PURSUANT TO SECTION 4.1 BY ANY PERSON OR PERSONS OTHER THAN
THE OPTIONEE, APPROPRIATE PROOF OF THE RIGHT OF SUCH PERSON OR PERSONS TO
EXERCISE THE OPTION.


 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares.  Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (c) above and the agreements herein.
The written representation and agreement referred to in subsection (c) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.

 

Section 4.4.                                   – Conditions to Issuance of Stock
Certificates

 

The shares of stock deliverable upon the exercise of an Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares, which have then been reacquired by the Company.  Such shares shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:

 


(A)                                  THE OBTAINING OF APPROVAL OR OTHER
CLEARANCE FROM ANY STATE OR FEDERAL GOVERNMENTAL AGENCY WHICH THE COMMITTEE
SHALL, IN ITS REASONABLE AND GOOD FAITH DISCRETION, DETERMINE TO BE NECESSARY OR
ADVISABLE; AND


 

The lapse of such reasonable period of time following the exercise of the Option
as the Committee may from time to time establish for reasons of administrative
convenience or as may otherwise be required by applicable law.

 

Section 4.5.                                   – Rights as Stockholder

 

Except as otherwise provided in Section 2.4 of this Agreement, the holder of an
Option shall not be, nor have any of the rights or privileges of, a stockholder
of the Company in respect of any shares purchasable upon the exercise of the
Option or any portion thereof unless and until certificates representing such
shares shall have been issued by the Company to such holder.

 

10

--------------------------------------------------------------------------------


 

ARTICLE V

MISCELLANEOUS

 

Section 5.1.                                   – Administration

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules. 
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.  No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option.  In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.

 

Section 5.2.                                   – Option Not Transferable

 

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

 

Section 5.3.                                   – Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the address given beneath his
signature hereto.  By a notice given pursuant to this Section 5.3, either party
may hereafter designate a different address for notices to be given to him.  Any
notice, which is required to be given to the Optionee, shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.3.  Any notice shall have been deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

 

Section 5.4.                                   – Titles; Pronouns

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.  The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

 

11

--------------------------------------------------------------------------------


 

Section 5.5.                                   – Applicability of Plan and
Management Stockholder’s Agreement

 

The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan
and the Management Stockholder’s Agreement, to the extent applicable to the
Option and such shares.  In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control.  In the event of any conflict
between this Agreement or the Plan and the Management Stockholder’s Agreement,
the terms of the Management Stockholder’s Agreement shall control.

 

Section 5.6.                                   – Amendment

 

This Agreement may be amended only by a writing executed by the parties hereto,
which specifically states that it is amending this Agreement.

 

Section 5.7.                                   – Governing Law

 

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

Section 5.8.                                   – Arbitration

 


IN THE EVENT OF ANY CONTROVERSY AMONG THE PARTIES HERETO ARISING OUT OF, OR
RELATING TO, THIS AGREEMENT WHICH CANNOT BE SETTLED AMICABLY BY THE PARTIES,
SUCH CONTROVERSY SHALL BE FINALLY, EXCLUSIVELY AND CONCLUSIVELY SETTLED BY
MANDATORY ARBITRATION CONDUCTED EXPEDITIOUSLY IN ACCORDANCE WITH THE AMERICAN
ARBITRATION ASSOCIATION RULES, BY A SINGLE INDEPENDENT ARBITRATOR.  SUCH
ARBITRATION PROCESS SHALL TAKE PLACE WITHIN 100 MILES OF THE NEW YORK CITY
METROPOLITAN AREA.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL AND BINDING
UPON ALL PARTIES HERETO AND SHALL BE RENDERED PURSUANT TO A WRITTEN DECISION,
WHICH CONTAINS A DETAILED RECITAL OF THE ARBITRATOR’S REASONING.  JUDGMENT UPON
THE AWARD RENDERED MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. 
EACH PARTY SHALL BEAR ITS OWN LEGAL FEES AND EXPENSES, UNLESS OTHERWISE
DETERMINED BY THE ARBITRATOR.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
IF THE EMPLOYMENT AGREEMENT CONTAINS A SIMILAR PROVISION RELATING TO ARBITRATION
AND/OR DISPUTE RESOLUTION, SUCH PROVISION IN THE EMPLOYMENT AGREEMENT SHALL
GOVERN ANY CONTROVERSY HEREUNDER.


 

[Signatures on next page.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

VISANT HOLDING CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

OPTIONEE:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

ADDRESS:

 

 

Aggregate number of shares of Common Stock for which the Time Option granted
hereunder is exercisable (100% of number of shares):

 

 

 

 

 

Aggregate number of shares of Common Stock for which the Performance Option
granted hereunder is exercisable (100% of number of shares):

 

 

 

 

 

Base Price:

 

$               per share

 

 

 

Grant Date:

 

                           , 200

 

--------------------------------------------------------------------------------